Exhibit 10.1

SEVENTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into effective as of the 30th day of September,
2008 (the “Effective Date”) by and among UNION DRILLING, INC., a corporation
organized under the laws of the State of Delaware (“Union Drilling” and/or
“Borrower”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for the financial
institutions (collectively “Lenders” and each a “Lender”), which are now or
which hereafter become a party to the Credit Agreement (defined below) (PNC, in
such capacity, “Agent”), and Lenders.

PRELIMINARY STATEMENTS

A Borrower, Lenders and Agent are parties to that certain Revolving Credit and
Security Agreement dated March 31, 2005 (as amended, supplemented or modified
from time to time, and to the date hereof, the “Credit Agreement”); and

B Borrower, Lenders and Agent desire to amend the Credit Agreement and the Other
Documents, and Agent and Lenders are willing to do so subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

The Credit Agreement is, effective as of the date hereof and subject to
satisfaction of the conditions precedent set forth in Section 3.01 of this
Amendment, hereby amended as follows:

2.01 Amendment to Section 1.1; Amendment of Certain Defined Terms. The
definitions of “Applicable Margin”, “Commitment Amount”, “Commitment
Percentage”, “Initial Margin” and “Maximum Revolving Advance Amount” contained
in Section 1.1 of the Credit Agreement are hereby amended as follows:

“‘Applicable Margin’ shall mean the applicable Initial Margin for the period
from the Seventh Amendment Closing Date until the date of the first adjustment
described below, and thereafter, a rate per annum determined by reference to the
following grid:

 

Facility Usage

   Eurodollar Rate
Loans     Base Rate Loans  

If Facility Usage is less than or equal to 33% of the Total Commitment Amount

   3.00 %   1.25 %

If Facility Usage is greater than 33% but less than or equal to 66.67% of the
Total Commitment Amount

   2.75 %   1.00 %

If Facility Usage is greater than 66.67% of the Total Commitment Amount

   2.50 %   0.75 %



--------------------------------------------------------------------------------

Adjustments, if any, in the Applicable Margin shall be implemented monthly, on a
prospective basis, commencing on January 1, 2009 and effective the first day of
each fiscal month thereafter based upon Agent’s calculation of the prior month’s
Facility Usage as determined by Agent in its sole discretion. If an Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Margin is to be implemented, that reduction shall be deferred until
the first day of the first fiscal month following the date on which such Event
of Default is waived or cured. Nothing set forth in this definition shall limit
the applicability of the Default Rate in the event of a failure to comply with
Section 6.5(b) hereof.

‘Commitment Amount’ of any Lender shall mean the commitment amount set forth
below such Lender’s name on the signature page of the Seventh Amendment, as the
same may be adjusted pursuant to Section 2.24 hereof or upon any assignment by a
Lender pursuant to Section 16.3(c) hereof.

‘Commitment Percentage’ of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page of the Seventh Amendment as same may be
adjusted pursuant to Section 2.24 hereof or upon any assignment by a Lender
pursuant to Section 16.3(c) hereof.

‘Initial Margin’ shall mean an interest rate per annum equal to (a) one and
one-quarter of one percent (1.25%) with respect to Domestic Rate Loans, or
(b) three percent (3.00%) with respect to Eurodollar Rate Loans.

‘Maximum Revolving Advance Amount’ shall mean $67,500,000, as such amount may be
increased pursuant to Section 2.24 hereof.”

2.02 Amendment to Section 1.1; Addition of Certain Defined Terms. Effective as
of the date hereof, the following definitions are hereby added to Section 1.1 of
the Credit Agreement to read as follows:

“‘Facility Usage’ means the average for each day of the month of the sum of
(i) the unpaid balance of the Advances, plus (ii) the undrawn amount of any
outstanding Letters of Credit.

 

- 2 -



--------------------------------------------------------------------------------

‘Seventh Amendment’ shall mean that certain Seventh Amendment to Revolving
Credit and Security Agreement dated as of the Seventh Amendment Closing Date
executed by and among Borrower, PNC and the Lenders.

‘Seventh Amendment Closing Date’ shall mean September 30, 2008.

‘Total Commitment Amount’ shall mean, the aggregate of all Lenders’ Commitment
Amounts which, as of the Seventh Amendment Closing Date, is equal to
$67,500,000, as the same may be adjusted pursuant to Section 2.24 hereof and as
the same may be reduced or terminated from time to time pursuant to this
Agreement.”

2.03 Amendments to Article II. Effective as of the date hereof, Article II of
the Credit Agreement is hereby amended by adding a new Section 2.24 and
Section 2.25 thereto to read as follows:

“2.24 Increase in Aggregate Commitment. In the event that a Lender desires to
increase its Commitment Amount and its Commitment Percentage, or a bank or other
entity that is not a Lender desires to become a Lender and provide an additional
Commitment Amount and Commitment Percentage hereunder, and so long as no Default
or Event of Default shall have occurred and be continuing and with the prior
written consent of Agent (which shall not be unreasonably conditioned, withheld
or delayed), the Borrower shall have the right from time to time prior to the
Term upon not less than thirty (30) days’ (or such shorter time as agreed to by
Agent) prior written notice to Agent to increase the Maximum Revolving Advance
Amount and the Total Commitment Amount by an aggregate amount of up to
$32,500,000 (subject to the terms and conditions set forth herein, “Commitment
Adjustment Event”); provided, that in no event shall the aggregate Commitment
Amount of all Lenders be increased to an amount greater than $100,000,000;
provided, further, that:

 

  (i) if the Borrower elects to increase the Commitment Amount and Commitment
Percentage of a Lender, the Borrower and such Lender shall execute and deliver
to the Agent a certificate substantially in the form of Exhibit 2.24(A) attached
hereto (a “Commitment Increase Certificate”), provided, that, Borrower may not
elect to increase the Commitment Amount more than three times prior to the
expiration of the Term;

 

  (ii) any such Commitment Amount increase shall be in increments of no less
than $5,000,000;

 

  (iii)

if the Borrower elects to increase the Commitment Amount and Commitment
Percentage by causing a bank or financial institution

 

- 3 -



--------------------------------------------------------------------------------

 

that at such time is not a Lender to become a Lender (an “Additional Lender”),
the Borrower and such Additional Lender shall execute and deliver to the Agent,
a certificate substantially in the form of Exhibit 2.24(B) hereto (an
“Additional Lender Certificate”); provided that, any such Additional Lender
shall be approved by the Agent (which approval shall not be unreasonably
conditioned, withheld or delayed) prior to such bank or financial institution
becoming an Additional Lender hereunder and the Borrower agrees to pay the
Additional Lender any commitment fee or other similar fee required by such
Additional Lender with respect to its new Commitment Amount;

 

  (iv) subject to acceptance and recording thereof pursuant to this Section 2.24
hereof, from and after the effective date specified in the Commitment Increase
Certificate or the Additional Lender Certificate, as applicable (or if any
Eurodollar Rate Loan is outstanding, then on the last day of the Interest Period
in respect of such Eurodollar Rate Loan, unless the Borrower has paid
compensation required with respect to such Eurodollar Rate Loan): (a) the amount
of the aggregate Commitment Amount, the Total Commitment Amount and Maximum
Revolving Advance Amount shall be increased by the amount set forth therein, and
(b) in the case of an Additional Lender Certificate, any Additional Lender party
thereto shall be a party to this Agreement and the Other Documents and have the
rights and obligations of a Lender under this Agreement and the Other Documents.
In addition, the Lender party to the Commitment Increase Certificate or
Additional Lender, as applicable, shall purchase a pro rata portion of the
outstanding Advances (and participation interests in Letters of Credit) of each
of the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its respective percentage of the
outstanding Advances (and participation interests) after giving effect to the
increase in the Commitment Amount, the Total Commitment Amount and the Maximum
Revolving Advance Amount; and

 

  (v)

upon its receipt of a duly completed Commitment Increase Certificate or an
Additional Lender Certificate, as applicable, executed by the Borrower and the
Lender or the Additional Lender party thereto, as applicable, the Agent shall
accept such Commitment Increase Certificate or Additional Lender Certificate and
shall record the information contained therein in its register. No increase in
the Maximum Revolving Advance Amount, the Total Commitment Amount and Commitment
Amount shall be effective for purposes of this Agreement unless it has been
recorded in the Agent’s register. The signature pages to this

 

- 4 -



--------------------------------------------------------------------------------

 

Agreement shall automatically be amended to include the new Commitment Amounts
and Commitment Percentages for each Lender signatory hereto each time a
Commitment Increase Certificate or Additional Lender Certificate is accepted by
the Agent.

2.25 Reallocation of the Loan and the Commitment Amounts. On the Seventh
Amendment Closing Date and on each date when a new Lender becomes a party to the
Credit Agreement pursuant to Section 2.24 hereof or an existing Lender increases
its Commitment Amount pursuant to Section 2.24 hereof (in each case, a
“Commitment Change Date”), (i) each Lender, if any, whose relative proportion of
its Commitment Amount increases over the proportion of the Total Commitment
Amount held by it prior to the Seventh Amendment Closing Date (or held by it
prior to such Commitment Change Date) and/or (ii) each new Lender that increased
its Commitment Amount after the Seventh Amendment Closing Date, shall, by
assignments among them (which assignments shall be deemed to occur hereunder
automatically, and without any requirement for additional documentation, on the
Seventh Amendment Closing Date or any Commitment Change Date, as applicable)
acquire a portion of the Loan held by them from and among each other, and shall,
through the Agent, make such other adjustments among themselves as may be
necessary so that after giving effect to such assignments and adjustments, such
existing Lenders and such new Lenders, as applicable, shall hold all Loans
outstanding under this Agreement ratably in accordance with their respective
Commitment Amounts and Commitment Percentages as reflected on the signature
pages under such Lender’s name, as such signature pages to this Agreement are
amended from time to time to include the new Commitment Amounts and Commitment
Percentages each time a Commitment Increase Certificate or Additional Lender
Certificate is accepted by the Agent. On the Seventh Amendment Closing Date or
the Commitment Change Date, as applicable, all Interest Periods in respect of
any Eurodollar Rate Loans that were required to be assigned as set forth above
shall automatically be terminated solely with respect to any such Lender that
has assigned any such Eurodollar Rate Loans (but not with respect to any Lender
that is an assignee of any such Lender). Borrower shall on the Seventh Amendment
Closing Date or the Commitment Change Date, as applicable, make payments to the
Lenders that held such Eurodollar Rate Loans that were required to be assigned
as set forth above to compensate for such termination as if such termination
were a payment or prepayment referred to in this Article II.”

2.04 Amendment to Section 3.3. Effective as of the date hereof, Section 3.3 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“(a) Facility Fee. If, (i) for any fiscal month prior to the first adjustment
described below, the Facility Usage does not equal the Maximum Revolving Advance
Amount, then Borrowers shall pay to Agent for the ratable benefit of Lenders a
fee at a rate equal to 0.625% per annum on the amount by which the Maximum
Revolving Advance Amount exceeds such Facility Usage and (ii) thereafter, a rate
per annum determined by reference to the following grid:

 

Facility Usage

   Facility Fee  

If Facility Usage is less than or equal to 33% of the Total Commitment Amount

   0.625 %

If Facility Usage is greater than 33% but less than or equal to 66.67% of the
Total Commitment Amount

   0.50 %

If Facility Usage is greater than 66.67% of the Total Commitment Amount

   0.375 %

 

- 5 -



--------------------------------------------------------------------------------

Adjustments, if any, in the Facility Fee shall be implemented monthly, on a
prospective basis, commencing on January 1, 2009 and effective the first day of
each fiscal month thereafter based upon Agent’s calculation of the prior month’s
Facility Usage as determined by Agent in its sole discretion. If an Event of
Default has occurred and is continuing at the time any reduction in the Facility
Fee is to be implemented, that reduction shall be deferred until the first day
of the first fiscal month following the date on which such Event of Default is
waived or cured. Such fee shall be payable to Agent in arrears on the first day
of each month with respect to the previous fiscal month.

(b) Fee Letter. Borrowers shall pay the amounts required to be paid in the Fee
Letter in the manner and at the times required by the Fee Letter.”

2.05 Amendment to Section 9.7. Effective as of the date hereof, Section 9.7 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“9.7 Annual Financial Statements. Furnish Agent and Lenders, within ninety
(90) days after the end of the fiscal year, financial statements of Borrower,
financial statements of Borrower and its Subsidiaries (if any) on a
consolidating and consolidated basis, in each case including, but not limited
to, statements of income and stockholders’ equity and cash flow from the
beginning of the immediately prior fiscal year to the end of such prior fiscal
year and the balance sheet as at the end of such prior fiscal year, all prepared
in accordance with GAAP applied on a basis consistent with prior practices, and
in reasonable detail and reported upon without qualification by an independent
certified public accounting firm selected by Borrower and satisfactory to Agent
(the “Accountants”). The financial statements required to be delivered above
shall be accompanied by a Compliance Certificate.”

2.06 Amendment to Section 13.1. Effective as of the date hereof, Section 13.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“13.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until March 30, 2012 (the “Term”) unless
sooner terminated as herein provided. Borrower may terminate this Agreement at
any time upon sixty (60) days’ prior written notice upon payment in full of the
Obligations.”

 

- 6 -



--------------------------------------------------------------------------------

2.07 Amendments to Section 16.2(b). Effective as of the date hereof,
Section 16.2(b) of the Credit Agreement is hereby as follows:

(a) Section 16.2(b)(vi) is amended and restated in its entirety as follows:

“(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than thirty (30) consecutive Business Days or exceed one hundred
and five percent (105%) of the Formula Amount.”

(b) The second paragraph following Section 16.2(b)(viii) is amended and restated
in its entirety as follows:

“In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to the then outstanding principal amount thereof plus accrued and
unpaid interest and fees due such Lender, which interest and fees shall be paid
when collected from Borrowers. In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.”

2.08 Exhibits. Exhibits 2.24(A) and (B) are hereby added to the Credit Agreement
in the form attached hereto as Exhibits 2.24(A) and (B).

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Agent:

(a) Agent shall have received this Amendment duly executed by Borrower, in form
and substance satisfactory to Agent and the Lenders and Agent’s legal counsel;

(b) The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof;

(c) No Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been specifically waived in writing by
Agent and Lenders;

(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel,
and Borrower shall deliver to Agent a Secretary’s Certificate in form and
substance satisfactory to Agent evidencing the same;

(e) Agent shall have received the second amended and restated Note duly executed
by Borrower in favor of PNC, the third amended and restated Note duly executed
by Borrower in favor of M&I Business Credit, LLC and, the amended and restated
Note in favor of Capital One Leverage Finance Corp.;

(f) Agent shall have received a Fee Letter duly executed by the Borrower and PNC
relating to this Amendment; and

(g) The fees set forth in Section 5.03 hereof shall have been received by each
Lender signatory hereto.

ARTICLE IV

CONSENT; NO WAIVER

4.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Agent or Lenders of any covenant or provision of the Credit Agreement,
the Other Documents, this Amendment, or of any other contract or instrument
among Borrower, Agent and Lenders, and the failure of Agent and/or Lenders at
any time or times hereafter to require strict performance by Borrower of any
provision thereof shall not waive, affect or diminish any right of Agent and
Lenders to thereafter demand strict compliance therewith. Agent and Lenders
hereby reserve all rights granted under the Credit Agreement, the Other
Documents, this Amendment and any other contract or instrument among Borrower,
Lenders and Agent.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE V

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES; TERMINATION OF

NATIONAL CITY BUSINESS CREDIT’S AND THE CIT GROUP/BUSINESS CREDIT,

INC.’S COMMITMENT AMOUNT AND COVENANT AND FEES

5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the Other Documents are ratified and confirmed and shall continue in full
force and effect. Borrower, each Lender and Agent agree that the Credit
Agreement and the Other Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

5.02 Representations and Warranties. Borrower hereby represents and warrants to
Agent and Lenders that (a) the execution, delivery and performance of this
Amendment and any and all Other Documents executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of such Borrower and will not violate the Amended and Restated
Certificates of Incorporation or Amended and Restated Bylaws or other
organization documents or governing documents of Borrower; (b) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the Other Documents are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date; (c) no Default or Event of Default under the Credit Agreement,
as amended hereby, has occurred and is continuing, unless such Default or Event
of Default has been specifically waived in writing by Agent and Lenders;
(d) Borrower is in full compliance with all covenants and agreements contained
in the Credit Agreement and the Other Documents, as amended hereby; and
(e) Borrower has not amended its Amended and Restated Certificate of
Incorporation or its Amended and Restated Bylaws or other organization or
governing documents since the Amendments to Organizational Documents.

5.03 Covenants; Fees. In consideration of the amendments provided herein by the
Lenders party to the Credit Agreement prior to the Effective Date (the “Existing
Lenders”), the Borrower hereby agrees to pay to each Existing Lender signatory
hereto, an amendment fee in an amount equal to 0.20% of each Lender’s Commitment
as of the Sixth Amendment Closing Date (the “Amendment Fee”). In consideration
of new Lenders becoming a party to the Credit Agreement pursuant to Exhibit
2.24(B) hereto within fifteen (15) Business Days after the Seventh Amendment
Closing Date (the “New Lenders”) or any Existing Lender increasing its
Commitment as of the Seventh Amendment Closing Date (the “Increased Commitment
Lender”) from the amount of such Commitment as of the Sixth Amendment Closing
Date (such increase, the “Increased Commitment Amount”), the Borrower hereby
agrees to pay (i) each New Lender a commitment fee in an amount equal to 0.25%
of such Lender’s Commitment as of the date such New Lender becomes a party to
the Credit Agreement, so long as such date is not later than fifteen
(15) Business Days after the Seventh Amendment Closing Date (the “New Lender
Commitment Fee”), and (ii) each Increased Commitment Lender a commitment fee in
an amount equal to 0.25% of such Increased Commitment Amount as of the Seventh
Amendment Closing Date (the “Increased Commitment Lender Commitment Fee”). The
Borrower, the Lenders and the Agent hereby agree and acknowledge that (i) each
Existing Lender’s Amendment Fee and the Increased Commitment Lender Commitment
Fee shall be deemed fully earned and

 

- 9 -



--------------------------------------------------------------------------------

nonrefundable upon execution of this Amendment by the Borrower, and shall be
payable on the date hereof and (ii) each New Lender Commitment Fee shall be
deemed fully earned and nonrefundable upon the execution of the Commitment
Increase Certificate and the Additional Lender Certificate in the form of
Exhibit 2.24(A) and Exhibit 2.24(B), respectively.

5.04 Termination of each of National City Business Credit’s and The CIT
Group/Business Credit, Inc.’s Commitment Amount. Each of the Borrower and
Lenders hereby agree, (i) National City Business Credit’s $20,000,000 Commitment
Amount shall automatically terminate and any outstanding Advances made by
National City Business Credit and any other Obligations owing to National City
Business Credit pursuant to the Credit Agreement including, without limitation,
any breakage fees or indemnification obligations owing with respect to any
Eurodollar Rate Loans pursuant to Article II of the Credit Agreement, shall be
repaid by the Borrower on the Seventh Amendment Closing Date and (ii) The CIT
Group/Business Credit, Inc.’s $20,000,000 Commitment Amount shall automatically
terminate and any outstanding Advances made by The CIT Group/Business Credit,
Inc. and any other Obligations owing to The CIT Group/Business Credit, Inc.
pursuant to the Credit Agreement including, without limitation, any breakage
fees or indemnification obligations owing with respect to any Eurodollar Rate
Loans pursuant to Article II of the Credit Agreement, shall be repaid by the
Borrower on the Seventh Amendment Closing Date. After giving effect to the
foregoing sentence, the Commitment Amount and Commitment Percentage of each
Lender shall be set forth on the signature page to the Seventh Amendment.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.

6.02 Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

6.03 Expenses of Agent. Borrower agrees to pay on demand all reasonable costs
and expenses incurred by Agent and Lenders in connection with any and all
amendments, modifications, and supplements to the Other Documents, including,
without limitation, the costs and fees of Agent’s legal counsel, and all costs
and expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
of the Other Documents, including, without, limitation, the costs and fees of
Agent’s and Lenders’ legal counsel.

 

- 10 -



--------------------------------------------------------------------------------

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent, Lenders and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Agent and Lenders.

6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

6.07 Effect of Waiver. No consent or waiver, express or implied, by Agent and/or
Lenders to or for any breach of or deviation from any covenant or condition by
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER, LENDERS AND
AGENT.

6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY
ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS TO BORROWER UNDER THE CREDIT
AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY
KIND OR NATURE FROM AGENT OR LENDERS WITH RESPECT TO MATTERS RELATING TO THE
CREDIT AGREEMENT OR THE OTHER

 

- 11 -



--------------------------------------------------------------------------------

DOCUMENTS. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST AGENT, LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS TO BORROWER UNDER THE CREDIT
AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR ANY OF THE OTHER DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AMENDMENT.

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first above written.

 

Borrower: UNION DRILLING, INC. By:  

/s/ Christopher D. Strong

Name:   Christopher D. Strong Title:   President & CEO

 



--------------------------------------------------------------------------------

Agent and Lender: PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Timothy S. Culver

Name:   Timothy S. Culver Title:   Vice President

 

Commitment Amount:

  $35,000,000.00

Commitment Percentage:

  51.851851852%

 



--------------------------------------------------------------------------------

Lenders:

M&I BUSINESS CREDIT, LLC

(f/k/a M&I BUSINESS CREDIT, INC. AND DIVERSIFIED BUSINESS CREDIT, INC.)

By:  

/s/ Sandra M. Crawford

Name:   Sandra M. Crawford Title:   Vice President

 

Commitment Amount:   $13,750,000.00 Commitment Percentage:   20.370370370%

Contact Information for Notices:

 

M&I Business Credit, LLC

651 Nicollet Mall, Suite 450

Minneapolis, Minnesota 55402-1637

Attention: Sandra M. Crawford

Telephone: (612) 677-8709

Facsimile: (612) 677-8798



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP.

(f/k/a NORTH FORK BUSINESS CAPITAL)

By:  

/s/ Todd Kemme

Name:   Todd Kemme Title:   Vice President

 

Commitment Amount:   $18,750,000.00 Commitment Percentage:   27.777777778%

Contact Information for Notices:

 

Capital One Leverage Finance Corp.

5430 LBJ Freeway, Suite 1540

Dallas, Texas 75240

Attention: Todd Kemme

Telephone: (972) 770-2672

Facsimile: (972) 770-2671

 



--------------------------------------------------------------------------------

EXHIBIT 2.24(A)

COMMITMENT INCREASE CERTIFICATE

            , 20    

 

To: PNC Bank, National Association

as Agent for the Lenders

and the Issuer

The Borrower, the Agent and certain Lenders have heretofore entered into a
Revolving Credit and Security Agreement, dated as of March 31, 2005, as amended
from time to time (the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning given to such terms in the Credit
Agreement.

This Commitment Increase Certificate is being delivered pursuant to Section 2.24
of the Credit Agreement.

Please be advised that the undersigned has agreed (a) to increase its Commitment
Amount and Commitment Percentage under the Credit Agreement effective
            , 20     from $             to $             and from         % to
        %, respectively and (b) that it shall continue to be a party in all
respect to the Credit Agreement and the Other Documents.

 

Very truly yours,

 

 

Commitment Amount:   $                             Commitment Percentage:  
                        %

 

By:  

 

Name:  

 

Title:  

 

 

Accepted and Agreed:

PNC Bank, National Association

as Agent

By:  

 

Name:  

 

Title:  

 

 



--------------------------------------------------------------------------------

Accepted and Agreed: Union Drilling, Inc. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.24(B)

ADDITIONAL LENDER CERTIFICATE

            , 20    

 

To: PNC Bank, National Association

as Agent for the Lenders

and the Issuer

The Borrower, the Agent and certain Lenders have heretofore entered into a
Revolving Credit and Security Agreement, dated as of March 31, 2005, as amended
from time to time (the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning given to such terms in the Credit
Agreement.

The Additional Lender Certificate is being delivered pursuant to Section 2.24 of
the Credit Agreement.

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective             , 20     (b) that it shall be a party
in all respect to the Credit Agreement and the Other Documents and (c) provide a
Commitment Amount of $            .

This Additional Lender Certificate is being delivered to the Agent together with
(i) if the Additional Lender is organized under the laws of a jurisdiction other
than the United States (or a state thereof or the District of Columbia), such
documentation as may be reasonably requested by the Agent, duly completed and
executed by the Additional Lender, and (ii) an questionnaire in the form
supplied by the Agent, duly completed by the Additional Lender.

 

Very truly yours,

 

 

Commitment Amount:   $                             Commitment Percentage:  
                        %

 

By:  

 

Name:  

 

Title:  

 